 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KINGSLEY LA-JOHN WRIGHT,                           No. 2:18-cv-2308 AC P
12                       Plaintiff,
13               v.                                      ORDER
14    KELLER, et al.,
15                       Defendants.
16

17           Plaintiff is a state prisoner proceeding pro se and in forma pauperis with this civil rights

18   action filed pursuant to 42 U.S.C. § 1983. By order filed April 2, 2021, this case was referred to

19   the court’s Post-Screening ADR (Alternative Dispute Resolution) Project and stayed for a period

20   of 120 days. ECF No. 16. That order provided defendants the opportunity to request opting out

21   of the ADR Project based on a good faith belief that a settlement conference would be a waste of

22   resources. Id. at 2. Defendants now request to opt out of the Post-Screening ADR Project and

23   that the stay be lifted. ECF No. 20. Having reviewed the request, the court finds good cause to

24   grant it.

25           Good cause appearing, IT IS HEREBY ORDERED that:

26           1. Defendants’ request to opt out of the Post-Screening ADR Project, ECF No. 20, is

27   GRANTED.

28           2. The stay of this action, commencing April 2, 2021, ECF No. 16, is LIFTED.
                                                        1
 1          3. Within thirty days of the filing of this order, defendants shall file a response to the
 2   complaint.
 3   DATED: April 30, 2021
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
